EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-10, filed August 10, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-9, 11-20 has been withdrawn. 
Response to Amendment
The amendment submitted August 10, 2022 has been accepted and entered.  Claim 6 is amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-20 are examined.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
Independent claim 1 is allowable based on applicant’s remarks, filed August 10, 2022, regarding a method for decision support in a medical therapy system comprising: generating a prediction of outcome from therapy for the patient, the outcome generated by a machine-learned multi-task generator having been trained based with both image feature error and outcome error; determining a dose for the patient based on a calibration relating the outcome, as claimed in combination with the rest of the claim limitations, so as to enable predicted therapy outcomes based on imaging and/or non-imaging data.  
Independent claim 11 is allowable based on applicant’s remarks, filed August 10, 2022, regarding a medical imaging system for therapy decision support comprising: an image processor configured to predict a result of therapy for the patient in response to input of scan data from the scan to a multi-task trained network, and the image processor configured to estimate a dose for the therapy from a regression relating the dose, a time-to-event, and the result, the dose estimated from the regression so that the result is below a threshold probability of failure at a given value of the time-to-event, as claimed in combination with the rest of the claim limitations, so as to enable predicted therapy outcomes based on imaging and/or non-imaging data.  
Claims 2-10, 12-20 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Comaniciu et al (US 2017/0357844 A1) discloses machine training and application of machine-trained classifier are used for image-based tumor phenotyping in a medical system. To create a training database with known phenotype information, synthetic medical images are created. A computational tumor model creates various examples of tumors in tissue. Using the computational tumor model allows one to create examples not available from actual patients, increasing the number and variance of examples used for machine-learning to predict tumor phenotype. A model of an imaging system generates synthetic images from the examples. The machine-trained classifier is applied to images from actual patients to predict tumor phenotype for that patient based on the knowledge learned from the synthetic images.

    PNG
    media_image1.png
    335
    643
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884